Citation Nr: 1723117	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-05 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a gastrointestinal disability, to include as secondary to medication prescribed for service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

Jonathan Z. Morris, Associate Counsel

INTRODUCTION

The Veteran had active military service from May 1974 to December 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for a stomach condition, to include as secondary to medication prescribed for service-connected disabilities.

This case was previously before the Board in December 2015, where the Board remanded it for further development.  The RO continued the denial of the Veteran's claim, as reflected in the March 2016 supplemental statement of the case, and returned the claim to the Board for further appellate review.

In September 2015, the Veteran testified before the undersigned Veterans Law Judge at a central office hearing.  A transcript of the hearing is of record.

The issue of entitlement to service connection for an umbilical hernia has been raised by the record in an October 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is needed before the Veteran's claim of entitlement to service connection for a gastrointestinal disability, to include as secondary to medication for service-connected disabilities can be adjudicated.

The Veteran claims that his current gastrointestinal condition is attributable to medication prescribed for his service-connected neck and back disabilities.  Specifically, the Veteran contends that he was initially prescribed Motrin to treat neck and back pain during service; however, the medication caused stomach irritation.  Although the Veteran's medication was eventually changed from Motrin to Mobic to avoid stomach irritation, he indicated that the prescribed Mobic also caused him stomach irritation.  See July 2010 VA 21-4138.  Despite discontinuing the use of Mobic and being prescribed Prilosec, the Veteran testified that he still suffers from daily heartburn and pain in the middle of his abdomen.  See September 2015 Board hearing transcript, pages 5-6.

The Veteran's service treatment records (STRs) document complaints of abdominal or epigastric pain in October 1977, March 1978, December 1982, and March 1998.  Additionally, his post-service treatment records reflect complaints of abdominal or epigastric pain in March 2003, October 2008, August 2009, and September 2009.

In March 2016, the Veteran was provided with a VA examination.  The VA examiner noted a diagnosis of gastroesophageal reflux disease (GERD) in 2009 and antral gastritis in 2014.  The examiner opined that it is less likely as not that the Veteran's current stomach disability is related to service, including his documented complaints of stomach and abdominal pain in service.  The examiner explained that the Veteran's in-service dyspepsia, acute abdominal pain, and epigastric pain do not amount to a permanent or chronic disability, because these symptoms resolved after discontinuing the prescribed medication.  The examiner further opined that it is less likely as not that the Veteran's current stomach disability is proximately due to, or permanently aggravated by, medication prescribed to treat the Veteran's service-connected disabilities.  The examiner explained that although NSAIDS, such as Motrin, can cause gastritis, the most likely cause of the Veteran's chronic gastritis is a prior infection with the bacteria helicobacter pylori.

The Board finds that the March 2016 VA medical opinion is inadequate, because the VA examiner reviewed the Veteran's claim under the incorrect "permanent worsening" standard for aggravation.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is compensable under 38 C.F.R. § 3.310(a).  See 38 C.F.R. § 3.310(b) (stating that aggravation of a nonservice-connected disability may be found with any increase in severity); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (finding that when secondary aggravation is found, a veteran "shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.").  Thus, while the "permanent worsening" standard of aggravation may be appropriate to preexisting injury or disease claims under 38 C.F.R. § 3.306(a), any increase in severity of a nonservice-connected disability will support service connection under 38 C.F.R. § 3.310(b).  The Board recognizes that when VA undertakes to obtain a VA examination, it must ensure that the examination and medical opinion therein is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the March 2016 VA medical opinion is of diminished probative value.

Based on the foregoing evidence of record, the Board finds that a new VA examination and opinion is needed to address whether the Veteran's claimed gastrointestinal disability is related to service, to include any medication prescribed to treat his service-connected disabilities.

During his September 2015 Board hearing, the Veteran testified that he had pertinent medical records from Naval Medical Center Portsmouth and had an upcoming appointment with a gastroenterologist.  While on remand, the AOJ should also attempt to obtain the Veteran's updated medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s), to include NMC Portsmouth, and obtain all pertinent VA treatment records from July 2010 to the present.  Ask the Veteran to provide, or authorize VA to obtain, any private medical records regarding treatment for his claimed gastrointestinal disability.  All efforts to obtain these records should be documented in the claims file.

2.  After completing the development requested in item 1, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his claimed gastrointestinal disability.  The examiner must provide an opinion addressing whether the Veteran's current gastrointestinal condition is related to his active military service, to include as secondary to medication prescribed to treat his service-connected disabilities.

The Veteran's entire claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  The examiner is asked to conduct any indicated diagnostic tests that are deemed necessary for an accurate assessment and to record all pertinent medical complaints, symptoms, and clinical findings in detail.

The examiner should first identify whether the Veteran's claimed gastrointestinal condition has been shown on examination or otherwise by the record at any point during the pendency of this appeal.  If not, the examiner should explain this finding.  The examiner should then address whether any such gastrointestinal condition is at least as likely as not (a 50 percent or greater probability) etiologically related to service.  The examiner must discuss the Veteran's in-service complaints of stomach, abdominal, and epigastric pain, which are documented in his service treatment records (see October 1977, March 1978, December 1982, and March 1998 STRs), the September 2015 Board hearing testimony provided the Veteran and his wife (see hearing transcript pages 4, 5, 7, and 8), and the other lay statements of record.

The examiner should then address whether any such gastrointestinal condition is at least as likely as not (a 50 percent or greater probability) proximately due to or aggravated by a service-connected disability, to include medication prescribed to treat the Veteran's service-connected disabilities, which includes Motrin and Mobic.

The Veteran is service-connected for cervical spondylosis, mechanical back syndrome, hypertension, left olecranon bone spur, and status post left forearm fracture.

The examiner should note that the term "aggravated by" refers to "any increase in severity" of a nonservice-connected disability that is proximately due to or the result of a service-connected disability, and not due to the natural progress of the nonservice-connected disability.

If the examiner opines that the medicine prescribed to treat the Veteran's service-connected disabilities has aggravated his gastrointestinal disability, then the VA examiner should specify, so far as possible, the degree of disability resulting from such aggravation.

All opinions must be supported by a detailed rationale.

3.  After completing the above and any other development deemed necessary by the AOJ, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






